—Ordered that, on the Court’s own motion, the unpublished decision and order of this Court dated October 25, 1993, is recalled and vacated and the following decision and order is substituted therefor.
Appeal by the defendant from two judgments of the County Court, Nassau County (Orenstein, J.), both rendered January 6, 1992.
Ordered that the judgments are affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.